On Petition to Rehear.
Petition to rehear has been filed in this case in which it is complained that we denied the petition for certiorari. Petitioners alleged in the motion for a new trial that was overruled by the Trial Court, that at the conclusion of the charge, they had made certain special requests which the Trial Judge had refused to grant. These special requests and the action of the Trial Judge thereon, were not incorporated in the bill of exceptions, and there is nothing in the bill of exceptions to show that these special requests were in fact, ever presented, or that the Trial Judge refused them. It is, however, insisted by the Petitioners that by a proper construction of Chapter 20, Public Acts of 1945, which is the last sentence of Section 8985 of the Code, it is no longer necessary to copy such special requests in the bill of. exceptions, but their presentation in the motion for a new trial, is all that the law requires to make them a part of the record on appeal.
To refute this insistence, all that is necessary is to quote with approval, the last edition of Caruthers’ History of a Lawsuit, which considers the Act of 1945, and states the present rule of practice to be: “A motion for a new trial is a pleading, and is not evidence of what occurred on the trial. (Citing: Sherman v. State, 125 Tenn. 19 [140 S. W. 209]; Richmond & Co. v. Carter, 133 Tenn. 489 [182 S. W. 240]; [Tennessee Cent.] Railroad *421v. Vanhoy, 143 Tenn. 312 [226 S. W. 225]; Wynn v. State, 181 Tenn. 325 [181 S. W. (2d) 332]; Broestler v. State, 186 Tenn. 523 [212 S. W. (2d) 366]; Standard Oil Co. v. Naramore, 30 Tenn. App. 430 [207 S. W. (2d) 7]). A motion for a new trial whicli appears to have been filed or acted npon in the trial court becomes a part of the record without the necessity of spreading it on the minutes or incorporating it in the hill of exceptions. (Citing: Supp. Code, Sec. 8820; Standard Oil Co. v. Naramore, 30 Tenn. App. 430 [207 S. W. (2d) 7].) The statute, Ch. 20, Public Acts, 1945, in effect makes the motion for a new trial part of the technical record. (Citing: Railroad v. Egerton, 98 Tenn. 541 [41 S. W. 1035]; [Acme] Box Co. v. Gregory, 119 Tenn. 537 [105 S. W. 350]; Chattanooga, etc., Co. v. Hanssard, 143 Tenn. 553 [226 S. W. 1045]).” (Our emphasis.) Caruthers’ History of a Lawsuit, 7th ed., Section 421, p. 459.
Petition to rehear denied.